Electronically Filed
                                                               Supreme Court
                                                               SCWC-30083
                                                               30-MAR-2011
                                                               12:08 PM
                              NO. SCWC-30083



              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


           ROBERT LEE WILLIS, Petitioner/Defendant-Appellant.




            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                   (ICA NO. 30083; CR. NO. 06-1-0512)


           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Recktenwald, C.J., for the court1

                                                       )


             Petitioner/Defendant-Appellee Robert Lee Willis’s


application for writ of certiorari filed on February 17, 2011, is


hereby rejected.


             DATED:   Honolulu, Hawai'i, March 30, 2011.

                                            FOR THE COURT:

                                            /s/ Mark E. Recktenwald


                                            Chief Justice


Jeffrey A. Hawk for

petitioner/defendant­
appellee on the

application.





      1

        Considered by: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,

and Circuit Judge Castagnetti, in place of Acoba, J., recused.